Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a spindle in combination with all the structure as recited and particularly and wherein a spacer member provided at a position between the shaft member and the gear, and contacting the shaft member and the gear and a coupling member coupling the shaft member to the gear, wherein in the axial direction, a first contact area, where the spacer member and the gear are in contact with each other, is larger than a second contact area, where the spacer member and the shaft member are in contact with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 58-154259 teaches a space member 21, gear element 22 and shaft member 13, Fig. 2(A) however does not explicitly disclose the claimed first contact area and the second contact area locations of the alleged space member 21 and the gear 22 (also referred to as “a first contact area”), or a contact area of the shaft member 13.  The present invention requires contacting the shaft member and the gear and a coupling member coupling the shaft member to the gear, wherein in the axial direction, a first 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853                                                                                                                                                                                             
/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853